Landon, J.
Haslehurst knew that the bond belonged to the plaintiff and not to himself. He and the defendant were executors of Cozzens. * What he knew as an individual, with respect to his lack of title to the bond, he could not help knowing as executor. Holden v. Bank, 72 N. Y. 286. When he delivered the bond to his co-executor, the defendant, whatever title was thereby conferred was conferred upon himself and the defendant as co-executors, and with all the infirmity of which Haslehurst had knowledge. This results from their holding the estate of their testator as joint tenants. 1 Rev. St. p. 727, § 44. The two are esteemed one person with respect to the title whereby they hold, (Wheeler v. Wheeler, 9 Cow. 34,) although each one is only liable for his own acts, (Ormiston v. Olcott, 84 N. Y. 339.) Whatever title the defendant has to the bond is in his right as executor, and he ■can have no better title than his co-tenant had. Whether he will be made personally liable to the estate for allowing Haslehurst to convert the money of the estate to his own use, cannot be determined in this action. Judgment •affirmed, with costs. All concur.